Exhibit 10.6

AMENDMENT TO FOX BROADCASTING COMPANY (“FOX”)

STATION AFFILIATION AGREEMENT REGARDING

NETWORK NONDUPLICATION PROTECTION

For and in consideration of their mutual undertakings, the undersigned parties
hereby agree to amend their Station Affiliation Agreement as follows:

As provided in the FCC’s network nonduplication rules, Licensee shall by the
terms of this Amendment be entitled to invoke protection against the
simultaneous duplication of Fox programming by any other television signal
carried by a cable system located, in whole or in part, within the geographic
zone described herein. For the duration of the Fox Station Affiliation Agreement
for Television Station KBFX-TV (the term of which commences on the date upon
which the FCC Broadcast License for Station, and ownership of Station, is
transferred to Westwind Communications L.L.C.), such right shall apply to all
Fox programming broadcast “in pattern” by Television Station KBAK-DT; provided,
however, that each time, if any, that Fox elects to extend the duration of said
Affiliation Agreement for an additional two (2) year period, pursuant to said
Affiliation Agreement, Fox may elect, in its sole discretion, to terminate this
Amendment (while extending said Affiliation Agreement) effective as of the
expiration of the then-current contract period under said Affiliation Agreement,
by written notice given to Licensee at the time Fox makes said election to
extend said Afiliation Agreement. Licensee shall be entitled to invoke
nonduplication protection in the area within 55 miles of the FCC’s reference
point for Bakersfield, CA; provided, however, that Licensee shall not invoke
said nonduplication protection beyond the boundaries designated as the
Bakersfield, CA Designated Market Area (“DMA”) as defined by Nielsen in May,
1999.

 

Date:     12/10/05           

/s/ SIGNATURE

   For Westwind Communications, L.L.C. Date:     12/10/05           

/s/ SIGNATURE

   For Fox Broadcasting Company



--------------------------------------------------------------------------------

Exhibit 10.6

 

FOX BROADCASTING COMPANY

STATION AFFILIATION AGREEMENT

December 9, 2005

Westwind Communications L.L.C.

KBFX-LP-TV

1901 Westwind DriveBakersfield, CA 93301

Attention:    General Manager

This sets forth the terms and conditions of the agreement between Fox
Broadcasting Company (“Fox”), on behalf of itself, and Fox News Network, L.L.C.
(“FNN”), on the one hand, and Westwind Communications L.L.C. (“Licensee”), on
the other hand, for the carriage of programming over the facilities of
Licensee’s television station KBFX-LP-TV (“Station”). As used in this Agreement,
the terms “program”, “programming” and “Fox programming” and any derivations
thereof shall mean, unless specifically indicated otherwise, the programming of
Fox.

1. Fox Programming: Fox will deliver to the Station for free over-the-air
television broadcasting, programming which Fox makes available to Station for
broadcasting in the community to which Station is presently licensed by the FCC,
which is Bakersfield, CA. The selection, scheduling, substitution and withdrawal
of any program or portion thereof shall at all times remain within Fox’s sole
discretion and control. Licensee shall not and shall not authorize others to
broadcast or otherwise use any program (or part thereof) or other material
supplied by Fox except as specified in this Agreement, and without limiting the
foregoing, Station may broadcast Fox programming only: (i) as scheduled by Fox,
(ii) over Station’s facilities in the Community specified above in this
Paragraph 1 (“Station’s Community”), and (iii) by free over-the-air television
broadcasting.

2. Delivery: Fox will transmit the programming hereunder by satellite and shall
keep Licensee apprised of both the satellite and transponder being used for that
transmission. Any and all costs of whatever kind that Station incurs to pick up
the programming from the satellite and rebroadcast it shall be the sole
responsibility of Licensee.

3. Carriage & Preemption:

 

  (a)   (1)    On the dates and at the times scheduled by Fox, Licensee agrees
to broadcast over Station’s facilities in its entirety, in the form transmitted
by Fox, without interruption, deletion, compression, addition, squeezing,

 

1



--------------------------------------------------------------------------------

Exhibit 10.6

 

       alteration or other changes (except for adding Licensee’s commercial and
public service announcements to the extent permitted by this Agreement) the Fox
programs and Program-Related Material (as defined in Paragraph 3(a)(2) hereof),
delivered by Fox to Station during Programmed Time Periods and New Programmed
Time Periods in accordance with this Agreement (including without limitation,
all commercial announcements, Fox i.d.’s, and Fox promos and credits).     (2)
   Without limitation of subparagraph (1) immediately above, Station must not,
in retransmitting the Fox programs or other content, degrade or otherwise alter
the program’s or content’s video, audio and other components. Station
acknowledges that upon commencement of operation of Station’s digital television
signal (“DTV channel”), Station will, to the same extent as this Agreement
provides for carriage of Fox programming on its analog channel, carry on such
DTV channel the digital feed of such Fox programming as and in the technical
format provided by Fox consistent with the ATSC standards and all
Program-Related Material (collectively, the “Network Digital Feed”). As used
herein, Program-Related Material shall mean the following content, data or
information which is transmitted concurrently or substantially concurrently with
the Fox programs: (i) closed-captioning information, (ii) program identification
codes, (iii) the FCC Redistribution Control Descriptor and other such protection
systems, (iv) program ratings information, (v) alternative language feeds
related to the programming, (vi) Nielsen data, (vii) programming, data and other
enhancements which are related to the programming and network advertisements
provided in the Network Digital Feed, (viii) such other materials as has been
agreed by a majority (calculated by DMA percentage) of Fox affiliated television
stations (but not including stations owned and operated by corporate affiliates
of Fox), (ix) such other material as may be provided by Fox that is necessary to
provide the Network Digital Feed, (x) information and material directly
associated with specific network commercial advertisements contained in the
network programs included in the Network Digital Feed, and (xi) information and
material designed to promote network programming. In the event that Fox proposes
that any station or stations carry network multiplexed programming or ancillary
data that is not Program-Related Material, Station agrees to negotiate in good
faith with Fox regarding the terms pursuant to which such multiplexed
programming or ancillary data may be carried. Station shall commence operation
of Station’s digital television signal by the earlier of (i) within nine
(9) months of the date that Station receives FCC authorization to broadcast a
digital signal which decision shall have become a final decision not subject to
review or appeal or (ii) the date the FCC requires commencement of operation of
Station’s

 

2



--------------------------------------------------------------------------------

Exhibit 10.6

 

       digital television signal, or any extension or postponement of such date
mandated or approved by the FCC; to the extent that a Station is not
transmitting a DTV channel as of the earlier of such dates, Fox shall be
permitted to offer the Network Digital Feed, together with any Program-Related
Material or other material provided by Fox for digital transmission, to any
licensee transmitting a DTV channel in Station’s DMA notwithstanding any other
provision of this Agreement.     (3)    Without limitation to the foregoing
provisions of this subparagraph 3(a), each time, if any, that Station uses Fox’s
NTSC feed of Fox programs or Program-Related Material for Station’s DTV Channel,
Station must turn on the FCC Redistribution Control Descriptor unless Fox
directs otherwise.   (b)   Except as noted hereafter, Fox commits to supply
Station with programming throughout the term of this Agreement for the
Programmed Time Periods. For purposes of this Agreement, the “Programmed Time
Periods” are as follows (for programming other than Daytime programming, the
specified times apply for the Eastern or Pacific Time Zones, and the Mountain
and Central Time Zones are one hour earlier; for Daytime programming, the
specified times apply to all Time Zones, unless Fox agrees otherwise):    
Daytime:   7-8 A.M. Monday thru Friday       9-10 A.M. Monday thru Friday and
Sunday       3-5 P.M. Monday thru Friday       8 A.M.-12:00 Noon Saturday    
Prime Time:   7-10 P.M. Sunday       8-10 P.M. Monday thru Saturday     Late
Night:   11 P.M.-12 A.M. Monday thru Saturday     Weekend, All-Star &      
Post Season Sports:   As scheduled for Station by Fox, including pre-game and
post-game shows.     Subject to the preemption rights in Paragraph 11 below,
Licensee shall broadcast over Station for the term of this Agreement, for the
Programmed Time Periods, all Fox programming specified by Fox, except to the
extent that Licensee is broadcasting programming pursuant to (and within the
specific limits of) a commitment expressly set forth on Exhibit A (for
non-sports programming) or Exhibit B (for sports programming) to this Agreement
(but not including any extension or renewal of such commitment by option
extension or otherwise). If

 

3



--------------------------------------------------------------------------------

Exhibit 10.6

 

    any Fox programming is not broadcast in its Programmed Time Period due to
any such commitment, Licensee shall broadcast that Fox programming in the “make
good” time period specified in Exhibit A or B, as applicable. Fox has suspended
providing Fox programming for the Programmed Time Periods 7-8 a.m. Monday
through Friday, 9-10 a.m. Monday through Friday, 3-5 p.m. Monday though Friday
and 11 p.m.-12 a.m. Monday through Friday. Licensee acknowledges that Fox
intends to resume programming those time periods, and Licensee shall negotiate
in good faith an amendment to this Agreement which would require carriage of
such programming.   (c)   Without limiting subparagraph (b) above, each time
that Licensee for any reason fails to (or advises Fox it will not) telecast any
Fox programming as provided for in this Agreement, then upon Fox’s request,
Licensee shall telecast that programming (or replacement programming selected by
Fox) and the commercial announcements contained in it, in a substitute time
period that is within the same Nielsen Media Research broadcast ratings week as,
and that is of a quality and rating value as nearly as possible equal to that
of, the time period during which the programming was not telecast. Licensee
shall give Fox at least 72 hours advance notice that it intends not to broadcast
any Fox programming and in such notice shall identify the substitute time period
that Licensee selects, which time period shall be subject to Fox’s prior
approval. Notwithstanding anything to the contrary in this Agreement, if
Licensee does not fully comply with the foregoing, then, without limitation to
any other rights of Fox under this Agreement or otherwise, Fox shall have the
right to license the broadcast rights to the applicable omitted programming (or
replacement programming) to another television station located in Station’s
Community. In addition to the foregoing, with respect to programming for
broadcast within the New Programmed Time Periods (as defined in subparagraph
3(e) below), Fox will provide Licensee with a minimum of six months notice for
each program addition, and Licensee shall be required to advise Fox within ten
days of receiving notification if Licensee does not wish to televise said
programming as scheduled by Fox. If Licensee refuses to broadcast any program
within a New Programmed Time Period for any reason other than (i) a program
conflict specified in subparagraph 3(e) below, or (ii) those specified in
Paragraph 11 below, then Fox shall have the right to terminate this Agreement
upon six months prior notice to Licensee.   (d)   Under this Agreement, an
“Approved Preemption” shall mean: any failure to broadcast due to force majeure
under Paragraph 7 below, any preemption permitted by Exhibit A or B hereto that
is “made good” in accordance therewith and any preemption permitted by Paragraph
11 below. Any other preemption or failure to broadcast any Fox programming is an
“Unauthorized Preemption” and without limiting any other rights of Fox under
this Agreement or otherwise, if within any 12-month period during the term of
this Agreement, Station makes

 

4



--------------------------------------------------------------------------------

Exhibit 10.6

 

    three (3) or more Unauthorized Preemptions of any Fox programming, Fox may,
upon 30 days prior written notice to Licensee, elect to either: (1) terminate
Station’s right to broadcast any one or more series or other Fox programs, as
Fox shall elect, and, to the extent and for the period(s) that Fox elects,
thereafter license the broadcast rights to the applicable series or other Fox
programs to any other television station or stations located in Station’s
Community, or (2) terminate this Agreement.   (e)   Notwithstanding anything to
the contrary set forth in subparagraph 3(c) or in this subparagraph (e),
Licensee shall not be obligated to broadcast Fox programming during New
Programmed Time Periods (as hereinafter defined) unless and until the Federal
Communications Commission eliminates, or modifies to reduce the regulatory
constraints of, Section 73.658(d) of its rules. In the event of such an
elimination or modification of the rules, Licensee shall broadcast over
Station’s facilities all Fox programming to be offered during time periods that
are not specified in subparagraph 3(b) above as a Programmed Time Period (“New
Programmed Time Periods”), subject to Fox providing to Licensee at least six
months notice prior to delivering any additional programming within these time
periods. Furthermore, in the event of such an elimination or modification of the
rules, if Licensee has entered into any agreement(s) prior to an announcement by
Fox to program a specific time period and the agreement(s) is (are) for barter
programming that Licensee is required by the terms of the agreement(s) to
broadcast during a New Programmed Time Period, then Licensee shall not be
required to broadcast the new Fox programming within the same time period, and
the provisions of subparagraph 3(c) of this Agreement shall govern; provided,
however, in any such instance(s) Licensee agrees not to renew or otherwise
extend its rights to broadcast such conflicting programming within a New
Programmed Time Period. In the event that the Federal Communications Commission
modifies but does not eliminate Section 73.658(d) of its rules, then Licensee
shall be obligated to broadcast programming during New Programmed Time Periods
to the extent permitted by such modification and this subparagraph 3(e) shall be
amended if necessary to conform to such modification; provided, however, that in
no event shall Licensee be obligated to broadcast Fox programming during New
Programmed Time Periods at a date earlier than as provided for in this
subparagraph 3(e).   (f)   Commencing seven days from each request by Fox to
Licensee for such negotiation, Licensee and Fox will negotiate in good faith for
a period of 60 days in connection with Licensee’s transmission or retransmission
of Fox programs or other data, information or content (or any combination of the
foregoing) using Station’s digital broadcast spectrum or signal capacity other
than as provided for under subparagraph 3(a) above (the “New Plan”), which use
will not commence earlier than six months from the date of such request.

 

5



--------------------------------------------------------------------------------

Exhibit 10.6

 

4. Promotion:

 

  (a)   Fox will provide Licensee with on-air promotional announcements, which
may be for any Fox programming (“Fox Promos”), including without limitation, for
broadcast in Station’s non-Fox programming. Licensee shall use its good faith,
best efforts to provide an on-air promotional schedule consistent with Fox’s
recommendations and in coordination with Fox, and to budget Station’s annual
advertising funds so as to enable Station to participate, on a year-round basis,
in Fox’s “co-op” advertising plan. Without limitation to the foregoing, in each
instance, if any, that Fox determines that Station’s “Sweeps Rating” (as defined
below) is below the average Sweeps Rating for all Fox affiliated stations, then
Station shall be deemed to be “Performing Below Average” and (subject to the
provisions of Paragraph 11 below) shall, within 15 days of Fox giving Licensee
written notice thereof, commence full compliance with the following: (1) Station
shall not broadcast, during each one-half hour of all periods that Station is
not broadcasting Fox programming (the “Non-Fox Time Periods”), less than one
(1) thirty (30) second promotional announcement (or promotional announcements
aggregating 30 seconds, to the extent Fox so elects) for Station’s local,
syndicated or Fox programming, and (2) during all Non-Fox Time Periods, Licensee
shall broadcast Fox Promos for not less than 45% of 100% (the “Applicable
Percentage”) of the total, aggregate “gross ratings points” for all the
promotional announcements broadcast by Licensee (“Aggregate Promotional GRP’s”)
within the Non-Fox Time Periods (the specific Fox Promos broadcast by Licensee
and number of broadcasts of each Fox Promo shall be, to the extent Fox elects,
as specified by Fox, and the broadcasts of the Fox Promos shall be made so that
the GRP’s allocated thereto are distributed fairly and reasonably across the
Non-Fox Time Periods); provided, however, that if Station’s Sweeps Rating ranks
Station within the bottom 50% (ranked highest to lowest) of those Fox affiliated
stations that are Performing Below Average, then the Applicable Percentage for
Station shall be not less than 55% of 100% of said Aggregate Promotional GRP’s.
Licensee’s full compliance with the immediately foregoing sentence shall
continue until Licensee is no longer Performing Below Average, as determined by
the most recent Sweeps Rating. For purposes hereof, the “Sweeps Rating” shall
mean for each station the average Nielsen Media Research rating for the
most-current completed “sweeps” period for Adults 18-49 for all prime time hours
programmed by Fox. Licensee agrees to maintain complete and accurate records of
all promotional announcements broadcast as provided herein. Within two (2) weeks
following each request by Fox therefor, Licensee will submit copies of all such
records to Fox. Notwithstanding anything to the contrary in (and without
limitation to the above provisions of) this subparagraph 4(a), and as a material
term of this Agreement, Licensee shall, in coordination with Fox, cause Station
to broadcast in the one-half ( 1/2) hour immediately preceding prime-time, not
less than one (1) :30 promotional announcement for Fox programming provided by
Fox hereunder.

 

6



--------------------------------------------------------------------------------

Exhibit 10.6

 

  (b)   In addition to providing the promotion announcements referred to above,
Fox shall make available to Licensee, at reasonable costs, such other
promotional and sales materials as Fox and Licensee may mutually consider
appropriate. Licensee shall not delete any copyright, trademark, logo or other
notice, or any credit, included in any materials delivered pursuant to this
paragraph or otherwise, and Licensee shall not exhibit, display, distribute or
otherwise use any trademark, logo or other material or item delivered pursuant
to this paragraph or otherwise, except as instructed by Fox at the time.   (c)  
Licensee shall make annually, in accordance with each Nielsen Media Research
“Sweeps” co-op plan determined by Fox during the term of this Agreement, not
less than an amount determined by Fox in its sole discretion (the “Co-Op
Commitment”) in local cash expenditures to promote Fox on Station. Subject to
Licensee’s full performance of its obligations under this Paragraph 4, Fox will
reimburse Licensee for 50% of such cash expenditures as are made in accordance
with Fox’s co-op plan, up to a maximum annual Fox contribution equal to 50% of
the Co-Op Commitment. 5. Commercial Announcements:      (a)   In each individual
Fox program, Fox will have the right in its sole discretion to determine:
(1) the number and length of commercial announcement slots (including station
breaks) that will be available to Fox affiliates for insertion of affiliate
commercial announcements and (2) the terms and conditions applicable to the
availability and use of the commercial announcement slots. Fox will make
available to Licensee for Station’s use in each individual Fox program the same
number and length of commercial announcements (including station breaks) as Fox
makes available generally in that program to Fox affiliates on a national basis,
on the terms and conditions that Fox generally applies to those affiliates on a
national basis. Licensee agrees to be bound by Fox’s decisions as provided for
in this Paragraph 5.   (b)   Fox shall determine the placement, timing and
format of Fox’s and Licensee’s commercial announcements. Fox shall have the
right to include commercial announcements in all of the commercial time
available in each hour of the programming other than that expressly allocated to
Licensee in this Agreement.   (c)   Licensee’s broadcast over the Station of all
commercial announcements included by Fox in Fox programming is of the essence of
this Agreement, and nothing contained in Paragraph 3 above or elsewhere in this
Agreement (other than

 

7



--------------------------------------------------------------------------------

Exhibit 10.6

 

    Paragraph 11 below) shall limit Fox’s rights or remedies at law or otherwise
relating to failure to so broadcast said commercial announcements. Licensee
agrees to maintain complete and accurate records of all commercial announcements
broadcast as provided in this Agreement. Within two (2) weeks following each
request by Fox therefor, Licensee will submit copies of all such records to Fox.

6. Supplemental Agreements: Each of the 1998 NFL Supplemental Agreement and the
1999 Prime-Time-Inventory-Purchase Supplemental Agreement, as each may be
amended or extended, the presently existing (if any) Fox Network Non-Duplication
Amendment for Station and the presently existing (if any) Fox Agreement and
Amendment to Station Affiliation Agreement relating to retransmission consent,
as they may have been amended or supplemented (collectively the
“Supplementals”), between Licensee and Fox, are in full force and effect, and
this Agreement is now deemed the applicable Station Affiliation Agreement
referenced in the Supplementals. Licensee shall fully perform all terms and
conditions of the Supplementals in their entirety throughout the term of this
Agreement.

7. Force Majeure: Fox shall not be liable to Licensee for failure to supply any
programming or any part thereof, nor shall Licensee be liable to Fox for failure
to broadcast any such programming or any part thereof, by reason of any act of
God, labor dispute, non-delivery by program suppliers or others, failure or
breakdown of satellite or other facilities, legal enactment, governmental order
or regulation or any other similar or dissimilar cause beyond their respective
control (“force majeure event”). If, due to any force majeure event(s), Fox
substantially fails to provide the programming to be delivered to Licensee under
Paragraph 1 above, or Licensee substantially fails to broadcast such programming
as scheduled by Fox, for 4 consecutive weeks, or for 6 weeks in the aggregate
during any 12-month period, then the other party hereto (the “unaffected party”)
may terminate this Agreement upon thirty (30) days prior written notice to the
party so failing, which notice may be given at any time prior to the expiration
of 7 days after the unaffected party’s receipt of actual notice that the force
majeure event(s) has ended.

8. Assignment: This Agreement shall not be assigned by Licensee without the
prior written consent of Fox, and any permitted assignment shall not relieve
Licensee of its obligations hereunder. Any purported assignment by Licensee
without such consent shall be null and void and not enforceable against Fox.
Licensee also agrees that if any application is made to the Federal
Communications Commission pertaining to an assignment or a transfer of control
of Licensee’s license for the Station, or any interest therein, Licensee shall
immediately notify Fox in writing of the filing of such application. Except as
to “short form” assignments or transfers of control made pursuant to
Section 73.3540(f) of the Rules and Regulations of the Federal Communications
Commission, Fox shall have the right to terminate this Agreement, effective upon
thirty (30) days notice to Licensee and the transferee or assignee of such
termination, which notice may be given at any time within ninety (90) days after
the later occurring of: (a) the date on which Fox learns that such assignment or
transfer has become effective or (b) the date on which Fox receives written
notice of such assignment or transfer. Licensee agrees, that upon

 

8



--------------------------------------------------------------------------------

Exhibit 10.6

 

Fox’s request, Licensee shall procure and deliver to Fox, in form satisfactory
to Fox, the agreement of the proposed assignee or transferee that, upon
consummation of the assignment or transfer of control of the Station’s
authorization, the assignee or transferee will assume and perform this Agreement
in its entirety without limitation of any kind. If Licensee fails to notify Fox
of the proposed assignment or transfer of control of said Station’s
authorization, or fails to procure the agreement of the proposed assignee or
transferee in accordance with this Paragraph, then such failure shall be deemed
a material breach of this Agreement. Without limitation to any other provision
of this Agreement or to any of Fox’s rights or remedies, if, without Fox’s prior
written consent, Licensee enters into any “Local Management Agreement”, “Time
Brokerage Agreement” or similar arrangement or agreement pertaining to Station
operations, or for the use (by lease or otherwise) by any party other than
Licensee of any Programmed Time Period or New Programmed Time Period or any
significant portion of Station’s broadcast time outside of those Fox Time
Periods, Fox will have the right at any time to terminate this Agreement on
thirty (30) days’ notice to Licensee.

9. Unauthorized Copying: Licensee shall not, and shall not authorize others to,
record, copy or duplicate any programming or other material furnished by Fox
hereunder, in whole or in part, and shall take all reasonable precautions to
prevent any such recordings, copying or duplicating. Notwithstanding the
foregoing, if Station is located in the Mountain Time Zone, Licensee may
pre-record programming from the satellite feed for later telecast at the times
scheduled by Fox. Licensee shall erase all such pre-recorded programming
promptly after its scheduled telecast.

10. Term: The term of this Agreement shall commence the date upon which the FCC
Broadcast License for Station, and ownership of Station, is transferred to
Westwind Communications L.L.C., and shall continue through June 30, 2010 (the
“initial period”). After the initial period, the term of this Agreement may be
extended for additional successive periods of one (1) year each, by Fox, in its
sole discretion, giving written notice of such extension (the “extension
notice”) to Licensee at least one hundred twenty (120) days prior to the
expiration of the then-current period; provided, however, that if, within thirty
(30) days of Licensee’s receipt of the extension notice, Licensee, in its sole
discretion, gives Fox written notice that Licensee rejects such extension, then
the extension notice shall not be effective and this Agreement shall terminate
upon expiration of the then-current period. Notwithstanding anything to the
contrary contained in this Agreement, upon the termination or expiration of the
term of this Agreement, all of Licensee’s and Station’s rights to broadcast or
otherwise use any Fox program or any trademark, logo or other material or item
hereunder shall immediately cease and neither Licensee nor Station shall have
any further rights whatsoever with respect to any such program, material or
item.

11. Applicable Law: Notwithstanding anything to the contrary in this Agreement,
the obligations of Licensee and Fox under this Agreement are subject to all
applicable federal, state, and local laws, rules and regulations (including, but
not limited to, the Communications Act of 1934, as amended, and the rules and
regulations of the Federal Communications Commission) and this Agreement shall
be deemed to have been negotiated and entered into, and this

 

9



--------------------------------------------------------------------------------

Exhibit 10.6

 

Agreement and all matters or issues collateral thereto shall be governed by, the
law of the State of California applicable to contracts negotiated, executed and
performed entirely within that state. With respect to programs offered or
already contracted for pursuant to this Agreement, nothing in any other
Paragraph hereof shall be construed to prevent or hinder Licensee from
(a) rejecting or refusing Fox programs which Licensee reasonably believes to be
unsatisfactory, unsuitable or contrary to the public interest, or
(b) substituting a program which, in Licensee’s opinion, is of greater local or
national importance; provided, however, Licensee shall give Fox written notice
of each such rejection or substitution, and the justification therefor, at least
72 hours in advance of the scheduled broadcast, or as soon thereafter as
possible (including an explanation of the cause for any lesser notice).
Notwithstanding anything to the contrary expressed or implied herein, the
parties acknowledge that Station has the ultimate responsibility to determine
the suitability of the subject matter of program content, including commercial,
promotional or public service announcements, and to determine which programming
is of greater local or national importance, consistent with 47 C.F.R.
Section 73.658(e).

12. Station Acquisition by Fox: If Fox or any of Fox’s parent, affiliated,
subsidiary or related companies or other entities enters into any agreement to
acquire any significant ownership and/or controlling interest in any television
broadcast station licensed to any community within Station’s television market,
then Fox shall have the right at any time after that agreement is made, to
terminate this Agreement upon not less than sixty (60) days notice to Licensee.
Said termination shall be effective as of such date as Fox shall designate in
said notice.

13. Change in Operations: If at any time Station’s transmitter location, power,
frequency, programming format, hours of operation, technical quality of
transmissions or any other material aspect of Station’s operations is changed
such that Fox determines in its reasonable judgment that Station is of less
value to Fox as a broadcaster of Fox programming than at the date of this
Agreement, then Fox shall have the right to terminate this Agreement upon thirty
(30) days prior written notice to Licensee, unless Licensee cures such change in
Station’s operations during said thirty (30) day period to Fox’s reasonable
satisfaction.

14. Non-Liability of Board Members: To the extent the Fox Broadcasting Company
Affiliates’ Association Board of Governors (the “Board”) and its members are
acting in their capacity as such, then the Board and each such member so acting
shall not have any obligation or legal or other liability whatsoever to Licensee
in connection with this Agreement, including without limitation, with respect to
the Board’s or such member’s approval or non-approval of any matter, exercise or
non-exercise of any right or taking of or failing to take any other action in
connection therewith.

15. Warranties and Indemnities:

 

  (a)

Fox represents and warrants that Station’s broadcast, in accordance with this
Agreement, of any Fox programming provided by Fox to Station shall not violate
or infringe upon the trade name, trademark, copyright, literary or dramatic
right,

 

10



--------------------------------------------------------------------------------

Exhibit 10.6

 

 

or right of privacy or publicity of any party, or constitute a libel or slander
of any party; provided, however, that the foregoing representations and
warranties shall not apply: (1) to public performance rights in music, (2) to
any material furnished or added by any party other than Fox after delivery of
the programming to Station or (3) to the extent such programming is changed or
otherwise affected by deletion of any material by any party other than Fox after
delivery of the programming to Station. Fox agrees to indemnify and hold
harmless Station and its parents, affiliates, subsidiaries, successors and
assigns, and the respective owners, officers, directors, agents and employees of
each, from and against all liability, actions, claims, demands, losses, damages
or expenses (including reasonable attorneys’ fees, but excluding Licensee’s or
Station’s lost profits or consequential damages, if any) caused by or arising
out of Fox’s breach of the representations and warranties set forth in the
foregoing sentence. Fox makes no representations, warranties or indemnities,
express or implied, except as expressly set forth in this subparagraph (a).

 

  (b) Without limitation to any of Licensee’s other obligations and agreements
under this Agreement, Licensee agrees to indemnify and hold harmless Fox and its
parents, affiliates, subsidiaries, successors and assigns, and the respective
owners, officers, directors, agents and employees of each, from and against all
liability, actions, claims, demands, losses, damages or expenses (including
reasonable attorneys’ fees, but excluding Fox’s lost profits or Fox’s
consequential damages, if any) caused by or arising out of any matters excluded
from Fox’s representations and warranties by subparagraphs (a)(1), (2) or
(3) above, or any breach of any of Licensee’s representations, warranties or
agreements hereunder or any programming broadcast by Station other than that
provided by Fox hereunder.

 

  (c) The indemnitor may assume, and if the indemnitee requests in writing shall
assume, the defense of any claim, demand or action covered by indemnity
hereunder, and upon the written request of the indemnitee, shall allow the
indemnitee to cooperate in the defense at the indemnitee’s sole cost and
expense. The indemnitee shall give the indemnitor prompt written notice of any
claim, demand or action covered by indemnity hereunder. If the indemnitee
settles any claim, demand or action without the prior written consent of the
indemnitor, the indemnitor shall be released from the indemnity in that
instance.

16. Notices: All notices to each party required or permitted hereunder to be in
writing shall be deemed given when personally delivered (including, without
limitation, upon delivery by overnight courier or other messenger or upon
receipt of facsimile copy), upon the date of mailing postage prepaid or when
delivered charges prepaid to the telegraph office for transmission, addressed as
specified below, or addressed to such other address as such party may hereafter
specify in a written notice given as provided herein. Such notices to Licensee
shall be to the address set forth for Licensee on page 1 of this Agreement. Such
notices to Fox shall be to: Fox

 

11



--------------------------------------------------------------------------------

Exhibit 10.6

 

Broadcasting Company, 10201 West Pico Boulevard, Los Angeles, CA 90035, Attn:
Network Distribution; with a copy to: Fox Broadcasting Company, 10201 West Pico
Boulevard, Los Angeles, CA 90035, Attn: Legal Affairs.

17. Retransmission Consent: Without Fox’s prior written approval, Licensee shall
not grant its consent to the transmission or retransmission, by any cable
system, satellite, other multichannel video programming distributor, telephone
system, microwave carrier, wireless cable system or other technology wherever
located, of Station’s broadcast of any Fox programming. Neither this Agreement
nor any grant by Licensee of retransmission consent conveys any license or
sublicense in or to the copyrights of Fox programming and Fox shall in no way be
a party to or incur any duty or other obligation in connection with any
retransmission consent granted by Licensee.

18. Change In Fox Operations: Notwithstanding anything to the contrary in this
Agreement and without limitation to any of Fox’s rights, Fox reserves the right
(other than with respect to: (i) the first and last sentences of Paragraph 3(e)
above; and (ii) Paragraph 11 above) to make changes in its operations (and/or
terms of doing business) that conflict with (or do not conform to) the terns of
this Agreement and that will be applicable to its affiliates generally. Fox
shall notify Licensee in writing that Fox has made such change and the effective
date thereof, and as of said effective date, this Agreement will be deemed
amended to reflect such change, unless within 10 days of Fox’s notification to
Licensee of such change, Licensee notifies Fox in writing that Licensee rejects
such change. If Licensee does so reject said change, then Fox shall have the
right for a period of six months from Fox’s receipt of Licensee’s rejection
notice to terminate this Agreement by providing not less than ninety (90) days’
written notice to Licensee.

19. Miscellaneous:

 

  (a) Nothing contained in this Agreement shall create any partnership,
association, joint venture, fiduciary or agency relationship between Fox and
Licensee.

 

  (b) No waiver of any failure of any condition or of the breach of any
obligation hereunder shall be deemed to be a waiver of any preceding or
succeeding failure of the same or any other condition, or a waiver of any
preceding or succeeding breach of the same or any other obligation.

 

  (c) In connection with Fox programming, Station shall at all times permit Fox,
without charge, to place, maintain and use on Station’s premises, at Fox’s
expense, such reasonable amounts of devices and equipment as Fox shall require,
in such location and manner, as to allow Fox to economically, efficiently and
accurately achieve the purposes of such equipment. Station shall operate such
equipment for Fox, to the extent Fox reasonably requests, and no fee shall be
charged by Station therefor.

 

12



--------------------------------------------------------------------------------

Exhibit 10.6

 

  (d) This Agreement, together with the Supplementals, constitutes the entire
understanding between Fox and Licensee concerning the subject matter hereof and
shall not be amended, modified, changed, renewed, extended or discharged except
by an instrument in writing signed by Fox and Licensee or as otherwise expressly
provided herein or therein. Fox and Licensee each hereby acknowledges that
neither is entering into this Agreement in reliance upon any term, condition,
representation or warranty not stated herein. All actions, proceedings or
litigation brought against Fox by Licensee shall be instituted and prosecuted
solely within the County of Los Angeles, California. Licensee hereby consents to
the jurisdiction of the state courts of California and the federal courts
located in the Central District of California as to any matter arising out of,
or related to this Agreement.

 

  (e) Without limitation to Paragraph 1 above, for purposes of this Agreement,
the term “programs” (and the derivations thereof including, without limitation,
“programming”) will include, without limitation, to the extent Fox reasonably
elects, television specials, made-for-television movies, television series and
all other forms of television motion pictures and programs, as well as any other
Program-Related Material, transmitted or otherwise communicated by Fox with the
intent that it be perceived or otherwise received, visually or visually and
aurally, by television receiver, television monitor or any other device or
equipment whatsoever now known or hereafter devised.

 

  (f) Each and all of the several rights and remedies of each party hereto under
or contained in or by reason of this Agreement shall be cumulative, and the
exercise of one or more of said rights or remedies shall not preclude the
exercise of any other right or remedy under this Agreement, at law, or in
equity. Notwithstanding anything to the contrary contained in this Agreement, in
no event shall either party hereto be entitled to or recover any lost profits or
consequential damages because of a breach or failure by the other party, and
except as expressly provided in this Agreement to the contrary, neither Fox nor
Licensee shall have any right against the other with respect to claims by any
third person or other third entity.

 

  (g)

If any provision of this Agreement (the “Void Provision”), as applied to either
Fox or Licensee or any circumstances, is found to be against public policy or
otherwise void or unenforceable, or in conflict with any applicable federal,
state or local law, rule or regulation (including without limitation any rule or
regulation of the Federal Communications Commission), then commencing within 10
days following such finding, Fox and Licensee must negotiate in good faith for a
period of 30 days regarding a provision to replace the Void Provision, which
provision shall materially meet the intent of the parties as set forth in the
Void Provision and essentially preserve the benefits provided by this Agreement
to both parties. If the parties are unable to agree on such a replacement
provision for any reason

 

13



--------------------------------------------------------------------------------

Exhibit 10.6

 

 

whatsoever, including without limitation due to any constraints imposed by any
law, rule or regulation, then either party will have the right to terminate this
Agreement at any time on six months prior notice.

 

  (h) Paragraph headings are inserted for convenience only and shall not be used
to interpret this Agreement or any of the provisions hereof or given any legal
or other effect whatsoever.

 

  (i) Licensee acknowledges that Station’s rights contained in this Agreement
are subject to and must be exercised consistent with the rights conveyed to Fox
by the NFL, MLB, NASCAR or any other licensor of programming delivered under
this Agreement and any limitations and restrictions thereon.

20. News Agreement:

 

  (a) As a material term of this Agreement, Licensee shall continue to broadcast
on Station, throughout the term of this Agreement, in consultation with Fox,
either (i) a first-class, regularly scheduled, on-air, 10:00 PM, Monday through
Friday, local newscast program of not less than 30 minutes per night that is
self-produced ((i.e. Station shall originate said newscast program and shall not
produce such newscast program pursuant to any news-sharing arrangement), or
(ii) a shared-newscast program (i.e., Licensee shall enter into a news-sharing
agreement for Station with a network-affiliated television station in Station’s
television market (“Cooperating Station”) and broadcast such shared-newscast on
Station pursuant to said news-sharing agreement, separately brand Station’s
local newscast as a Fox news program and provide a customized news set, mic
flags, music, graphics, supers and news promotion, local newscast producer and
the exclusive services of a news anchor person(s) for Station’s local newscast).

 

  (b)

Licensee shall simultaneously with the execution of this Agreement execute and
return with this Agreement four (4) copies of the standard News Service
Agreement (and Addendum thereto executed by the appropriate representative of
the Cooperating Station, if Licensee broadcasts on Station a newscast subject to
subparagraph 20(a)(ii) above), collectively, the “News Agreement”, between
Licensee and FNN, as provided to Licensee by FNN. Upon Licensee’s execution of
the News Agreement, it shall be deemed attached to this Agreement as Exhibit E
and incorporated herein by this reference. As a material term of this Agreement,
whether or not Licensee broadcasts a local newscast program on Station, Licensee
shall continue to pay to FNN, throughout the term of this Agreement, any and all
license fees provided under the News Agreement. Without limitation to any
provision of this Agreement or of the News Agreement, if the News Agreement is
terminated for any reason other than the material breach of the News Agreement
by FNN, Fox shall have the right to terminate this

 

14



--------------------------------------------------------------------------------

Exhibit 10.6

 

 

Agreement effective upon such date as Fox may elect in its sole discretion. Any
breach by Licensee of the News Agreement will be a breach by Licensee of this
Agreement of equivalent materiality (e.g., a material breach of the News
Agreement by Licensee will be a material breach of this Agreement by Licensee).

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Fox Broadcasting Company

(“Fox”)

   

Westwind Communications L.L.C.

(“Licensee”)

By:  

/s/ SIGNATURE

    By:  

/s/ SIGNATURE

Title:   EVP     Title:   CHAIRMAN

 

15



--------------------------------------------------------------------------------

Exhibit 10.6

 

KBFX / BAKERSFIELD, CA    12/05/05

EXHIBIT A:

 

* No preemptions due to non-sports programming.

 

Licensee Initial & Date:  

/s/ SIGNATURE 12/10

FBC Initial & Date:  

/s/ SIGNATURE

AFFILIATION AGREEMENT / KBFX



--------------------------------------------------------------------------------

Exhibit 10.6

 

KBFX / BAKERSFIELD, CA    12/05/05

EXHIBIT B:

 

* No preemptions due to local programming.

 

Licensee Initial & Date:  

/s/ SIGNATURE 12/10

FBC Initial & Date:  

/s/ SIGNATURE

AFFILIATION AGREEMENT / KBFX